Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 5, 2018

                                           No. 04-18-00623-CR

                                            Matthew SERNA,
                                                Appellant

                                                   v.

                                           The STATE of Texas,
                                                 Appellee

                   From the 218th Judicial District Court, Atascosa County, Texas
                                 Trial Court No. 16-05-0186-CRA
                            Honorable Russell Wilson, Judge Presiding

                                             ORDER
       Court Reporter’s extension of time to file the court reporter’s record is this date NOTED.
Time is extended to November 2, 2018.

                                                                  PER CURIAM

ATTESTED TO:________________________
             KEITH E. HOTTLE,
             Clerk of Court




cc: Audrey Gossett Louis                                       Leticia Escamilla
81st District Attorney                                         Court Reporter, 218th District Court
1105 A Street                                                  1 Courthouse Circle Dr, Ste 206
Floresville, TX 78114-1961                                     Jourdanton, TX 78026-0100

Robert F. Lipo Jr.                                             Nohl Bryant
81st Judicial District Attorney's Office                       Bryant Law PC
1105 A. Street                                                 6714 N. New Braunfels Ave., Ste. 205
Floresville, TX 78114                                          San Antonio, TX 78209